Citation Nr: 1122669	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  09-25 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for hypertension.

4.   Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971, and from December 1990 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a Mach 2009 rating decision in which the RO granted service connection and assigned an initial,  20 percent rating for diabetes mellitus, type II, effective January 14, 2009; granted a higher, 70 percent rating for PTSD, effective  January 14, 2009; continued a 10 percent rating for hypertension; and continued a 0 percent (noncompensable) rating for bilateral hearing loss.  In May 2009, the Veteran filed a notice of disagreement with respect to the ratings assigned.  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for diabetes mellitus type II, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  Since the January 14, 2009, effective date of the grant of service connection, the Veteran's diabetes mellitus type II has been managed by restricted diet, exercise, and oral medication, but has not required the use of insulin or regulation of activities, or caused any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  

3.  Pertinent to the January 2009 claim for increase, the Veteran's PTSD has been manifested primarily by frequent nightmares, daily intrusive thoughts, flashbacks, some irritation and anger, hypervigilance, observable and severe physiological reactions, a severe level of diminished interest or participation in significant activities, and severe restriction of affect and estrangement; collectively, these symptoms are indicative of no more than occupational and social impairment with deficiencies in most areas.

4.  Pertinent to the January 2009 claim for increase, the evidence reflects that the Veteran's diastolic blood pressure has been less than 110, and systolic blood pressure has been less than 200.

5.  Pertinent to the January 2009 claim for increase, audiometric testing has revealed no worse than Level II hearing in the right ear and Level II hearing in the left ear.

6.  The schedular criteria are adequate to rate each disability on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).
 
3.  The criteria for a rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2010).

4.  The criteria for an increased (compensable) rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for higher  ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Hence, this letter meet the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA and treatment records, and the reports of February 2009 VA examinations and audiological evaluation.  Also of record and considered in connection with the appeal are  various written statements provided by the Veteran, and by his attorney,  on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with any of the matters on appeal is warranted.  

In written argument submitted in May 2009, the Veteran asserted that the February 2009 audiological examination was not accurately administered.  A review of the examination report reflects that the examiner elicited a medical history and hearing loss complaints from the Veteran, reviewed the Veteran's claims file, and administered audiometric testing in accordance with VA regulation. The Board, therefore, finds that the noted examination report is adequate for adjudication purposes, and that further RO action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any  claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson,  20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Also, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

Given the foregoing, each  following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Diabetes Mellitus

The initial 20 percent rating for hypertension was assigned under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under that diagnostic code, diabetes mellitus requiring insulin or an oral hypoglycemic agent and a restricted diet warrants a 20 percent rating.  A 40 percent rating is assigned for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than 1 daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight or strength, or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Considering the pertinent evidence of record in light of the above-noted criteria, the Board finds that the criteria for an initial rating in excess of 20 percent for service-connected diabetes mellitus are not  met at any point since the January 14, 2009 effective date of the award of service connection.

VA outpatient treatment records from 2008 and 2009 generally document the Veteran's course of treatment for diabetes mellitus.  In November 2008, a history of diet-controlled diabetes was noted.  The Veteran denied frequent hypoglycemic episodes.  It was noted that he was taking medication and that treating physician discussed an exercise program.

On VA examination in February 2009, the examiner noted that the Veteran was recently diagnosed with diabetes mellitus with an onset 3 months prior to exam, but indicated that there were comments about sugars noted in medical records dating back to 2007.  He indicated that the disability was currently treated with oral medication and was stable.  The Veteran was not restricted in ability to perform strenuous activities.  There was no weight change noted.  The Veteran denied history of hospitalization, episodes of hypoglycemia, or ketoacidosis.  He also denied symptoms of peripheral vascular disease, peripheral neuropathy, diabetic neuropathy, or visual disorders.  The examiner found no evidence of diabetic skin abnormality.  An extremity examination was normal.  Renal function was normal.  A diagnosis of diabetes was assigned, with no diagnosis of related visual impairment, kidney disease, neurologic disease, amputation, or peripheral edema.  The examiner noted that the Veteran had erectile dysfunction, but determined that it was not likely related to diabetes. With respect to the impact of this disability on the Veteran's occupation, the examiner noted that the Veteran occasionally experienced a mild faint-like sensation.  

The Board notes that the Veteran was afforded a separate diabetic retinopathy examination also in February 2009.  However, the examiner found no evidence of diabetic retinopathy on examination and no diagnosis was assigned.

In this case, the pertinent medical evidence simply does not support a finding the Veteran's diabetes requires use of insulin and avoidance of strenuous occupational and recreational activities-which is required for the next higher, 40 percent rating.  While an exercise plan is noted in the Veteran's outpatient treatment records, there is no indication that the Veteran's activities have been restricted and the February 2009 VA examiner specifically noted that the Veteran has not been restricted in ability to perform strenuous activities.  In addition, VA outpatient treatment records and the February 2009 VA examination indicate that the Veteran is taking oral medication, but not insulin, for treatment.

As such, the criteria for the next, higher 40 percent rating are not  met.  It follows that the criteria for any higher rating (60 or 100 percent), likewise, are not  met.  Indeed, VA outpatient treatment records and the February 2009 VA examination reports reflect  findings indicating that the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or diabetic care provider visits twice per month.  

In accordance with Note (1), the Board has also considered whether the Veteran has any separately ratable manifestations of diabetes, but has found none.  Nephropathy, peripheral vascular disease, skin disease, peripheral edema, and diabetic retinopathy have not been found on examination.  In addition, while erectile dysfunction was noted on examination, the examiner determined that this was not attributable to the Veteran's diabetes mellitus.
B. PTSD

Historically, the Veteran was granted service connection for PTSD in a July 2004 rating decision.  A 50 percent rating was assigned, effective February 2, 2004.  The Veteran filed the instant claim for an increased rating in January 2009.  He appeals the March 2009 rating decision granting an increased 70 percent rating.

The rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 70 percent for the Veteran's PTSD is not warranted at any point pertinent to the January 2009 claim for increase.

The only relevant medical evidence describing the severity of the Veteran's service-connected PTSD during the period under consideration consists of the report of a February 2009 VA psychiatric examination.  On examination, it was noted that the Veteran was not receiving current treatment for a mental disorder and he had not been hospitalized for a mental disorder.  The examiner noted that the Veteran had been married to his second wife for 15 years.  He had been married one time prior also for 15 years.  He indicated that his wife was currently living in Iowa and had left their house due to the death of his step-son, who committed suicide in that house.

The Veteran described himself as a loner, and indicated that this behavior had gotten worse since the death of his step-son.  He indicated that he attended church approximately 1 time per month.  He also indicated that he had difficulty concentrating and felt that his memory was not functioning as well as it had in the past.  There was no history of suicide attempts, violence, or issues associated with drug or alcohol abuse.  

On psychiatric examination, the examiner observed that the Veteran was unshaven and appeared as if he could hyperventilate nearly the entire examination.  He was visually scanning and stared at times.  His psychomotor activity was described as tense and speech was characterized by emotionally numb facial gestures.  The Veteran's attitude toward the examiner was irritable and guarded.  His mood was anxious, but he was oriented to time, place, and person.  There was no evidence of delusions and thought process was characterized by paucity of ideas.  While the examiner found that the Veteran understood the outcome of his behavior, he only partially understood that he had a problem.  

With respect to other symptoms, there was no evidence of sleep impairment, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  Impulse control and memory were good.  The examiner found that the Veteran was able to maintain minimum personal hygiene.  The examiner noted that the Veteran had been exhibiting bad dreams and nightmares most night of the week, daily intrusive thoughts, flashbacks, some irritation and anger, hypervigilance, observable and severe physiological reactions, severe estrangement, severe affective restriction, and severe level of diminished interest or participation in significant activities.  The examiner also noted that the Veteran's inability to think and talk about the trauma is severe and likely prevent him from seeking out treatment.  

With respect to employment, it was noted that the Veteran worked fulltime in a diesel shop, and had lost less than 1 week of work in the past 12 month period for his mental health.  Problems with respect to work functioning were decreased concentration, difficulty following instructions, increased absenteeism, and poor social interaction.  

In conclusion, the examiner assigned a diagnosis of PTSD with a GAF score of 48.  He noted that the Veteran's step-son's suicide appears to have significantly aggravated his PTSD symptoms, which were severe at the time of examination. The examiner believed that, in this and only in such rare cases as this Veteran, that his PTSD is of the magnitude as described.  However, he found that there was no total occupational and social impairment due to PTSD, but it did result in deficiencies in thinking, family relations, works, and mood due to severe restriction of affect and estrangement.  He found that productively would be moderately to moderately severely impaired.  

The above-cited evidence reflects that the Veteran's PTSD has been manifested by nightmares, daily intrusive thoughts, flashbacks, some irritation and anger, hypervigilance, observable and severe physiological reactions, a severe level of diminished interest or participation in significant activities, and severe restriction of affect and estrangement.  Severe social and occupational impairment has been assessed, but the Veteran has been able to  maintain employment.  In other words, the evidence demonstrates symptoms indicative of occupational and social impairment with deficiencies in most areas.  This is a level of occupational and social impairment no greater than what is contemplated in the currently assigned in a 70 percent disability rating.  

At no point pertinent  to  the January 2009 claim for increase has the Veteran's overall PTSD symptomatology met the criteria for a rating in excess of 70 percent.  In this regard, the medical evidence does not show the Veteran to have gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name; or other symptoms that are characteristic of a 100 percent rating.  Rather, the Veteran was described as alert and fully oriented, showing appropriate behavior, generally having no indications of psychotic hallucinations or delusions, and having no impairment in sense of perception, no psychosis or psychotic phenomena, ability to maintain hygiene, and the ability to perform activities of daily living and full time employment.  

The Board further finds that the GAF score assigned on examination, alone, does not provide a basis for assigning the maximum, 100 percent rating for PTSD.  As indicated, the Veteran was assigned a GAF score of 48 on examination.  According to DSM-IV, GAF cores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  In this case, the GAF score of 48 appear to suggest a level of impairment no greater than that that contemplated in the assigned 70 percent rating.

Accordingly, the Board finds that, pertinent to the January 2009 claim for increase, the Veteran's psychiatric disability picture has  more nearly approximated the criteria for a 70 percent rating, and that the criteria for the maximum 100 percent rating are not met.  See 38 C.F.R. § 4.7.

As a final note, the Board points out  that, in evaluating this claim, it has  considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

C.  Hypertension

Historically, the Veteran was granted service connection for high blood pressure (hypertension) in a January 2005 rating decision.  A 10 percent rating was assigned effective February 2, 2004.  The Veteran filed the instant claim for an increased rating in January 2009.  He appeals a March 2009 rating decision continuing the 10 percent rating.

The rating for the Veteran's service-connected hypertension has been assigned under Diagnostic Code 7101 for hypertensive vascular disease.  A 10 percent rating is assigned  when  diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 
percent rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010). 

Considering the pertinent evidence in light of the applicable criteria, the Board finds that the criteria for an increased rating for the Veteran's service-connected hypertension are not met at any point pertinent to the January 2009 claim for increase.  

On February 2009 VA examination,  the examiner noted a history of hypertension with an onset approximately 10 years prior to examination.  The condition was reportedly stable with medication.   The examiner noted that there was no history of hospitalization or surgery related to hypertension, traumatic injury to the heart, cardiac neoplasm, hypertensive renal disease, epistaxis, headache, or stroke related to hypertension, hypertensive vascular disease, or other hypertensive-related disease.  Blood pressure on examination was 166/84.  A second reading was 172/90 while it was 166/84 on a third reading.  A diagnosis of essential hypertension was assigned, and the examiner found there would be no significant effects of the disability on occupation and some effects on usual daily activities including exercise.

VA outpatient treatment records document blood pressure hearings and reflect that the Veteran used medication for control.  He submitted log sheets showing numerous blood pressure readings.  In November and December 2009, systolic pressure was no higher than 153 and diastolic pressure was no higher than 93.  In February 2009, systolic pressure was no higher than 143, and diastolic pressure was no higher than 77.  In March 2009, systolic pressure was no higher than 148, and the highest reading for diastolic pressure was 78.  Readings from May 2009 reflect systolic pressure no higher than 148 and diastolic pressure no higher than 80.

Based on the foregoing, the Board finds that, pertinent to the January 2009 claim for increase for hypertension, the evidence does not reflect  diastolic pressure predominantly 110 or more, or systolic pressure  predominantly 200 or more; as such, a rating in excess of 10 percent under Diagnostic Code 7101 is not warranted for hypertension.  In this regard, the Veteran's diastolic pressure results have been  consistently lower than 110, and his systolic pressure results have been consistently lower than 200.  As such, the criteria for at least the next higher, 20 percent rating under Diagnostic Code 7101 are not met.  It logically follows that the criteria for an even higher rating for hypertension are, likewise, not met


D.  Bilateral Hearing Loss

Historically, the Veteran was granted service connection for bilateral hearing loss in a January 2005 rating decision.  A 0 percent ( noncompensable) rating was assigned effective February 2, 2004.  The Veteran filed the instant claim for an increased rating in January 2009.  He appeals the March 2009 rating decision continuing the noncompensable rating.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a compensable rating for the Veteran's bilateral hearing loss are not met at any point pertinent to the January 2009 claim for increase.

VA outpatient treatment records reflect the Veteran's complaints of and treatment for bilateral hearing loss.  In January 2008, the Veteran was given hearing aids.  He reported good aided gain and satisfactory sound quality with hearing aids.

On February 2009 VA audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
60
65
LEFT
25
30
60
60
65

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 88 percent in the left ear.  The Veteran's chief complaint was difficulty hearing is most environment, though his hearing improved with use of a hearing aid.  A diagnosis of normal sloping to moderately severe sensorineural hearing loss bilaterally was assigned.  The examiner opined that the disability would not have any significant effect on employment or usual daily activities.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals Level II hearing in both the right and left ears, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 0 percent, noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Because these results do not reflect an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  38 C.F.R. § 4.86.

The Board has carefully considered the Veteran's assertions and in no way discounts the Veteran's asserted difficulties or his assertions that the hearing loss testing does not accurately reflect his hearing loss and thus it should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

E.  All Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal have any of the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the July 2009 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's type II diabetes mellitus, for  PTSD, for hypertension, or for bilateral hearing loss pursuant to Fenderson or Hart (cited above), as appropriate, and that each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for any of the disabilities, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial rating in excess of 20 percent for diabetes mellitus is denied.

A rating in excess of 70 percent for PTSD is denied.

A rating in excess of 10 percent for hypertension is denied.

An increased (compensable) rating for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


